AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                  for thH_                              EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                          Jan 10, 2019
                           ADAM F.,
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-3078-LRS
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion For Summary Judgment (ECF No. 14) is GRANTED and Defendant’s Motion For Summary Judgment
u
              (ECF No. 16) is DENIED. The Commissioner's decision is REVERSED. Pursuant to sentence four of 42 U.S.C. §405
              (g) and § 1383(c)(3), this matter is REMANDED to the Commissioner for further proceedings.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                                Lonny R. Suko                                on motions for
      for summary judgment.


Date: January 10, 2019                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          %\Deputy Clerk

                                                                            Virginia Reisenauer
